Appeal by defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered November 20, 1984, convicting him of perjury in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The jury’s verdict, which, inter alia, found defendant guilty of perjury in the first degree but acquitted him of insurance fraud in the first degree, was not repugnant in view of the elements of the crimes as charged (see, People v Tucker, 55 NY2d 1; People v Burford, 105 AD2d 752). In any event, the defendant’s claim of a repugnant verdict was not preserved for appellate review as his counsel failed to raise an objection thereto prior to the discharge of the jury (CPL 470.05 [2]; People v Alfaro, 66 NY2d 985; People v Burford, supra).
In addition, the sentence imposed was not an abuse of discretion by the sentencing Judge, and the facts of the case do not warrant our substituting our discretion therefor (People v Hyde, 110 AD2d 716; People v Suitte, 90 AD2d 80).
We have examined defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Brown, Weinstein and Eiber, JJ., concur.